IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00402-CV
 
John Benjamin Clopton and 
Barbara Ann Clopton,
                                                                                    Appellants
 v.
 
Stephen Lynn Bradford and 
Raymond James Massey,
                                                                                    Appellees
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 76632
 

MEMORANDUM  Opinion





 
            John Benjamin Clopton and Barbara Ann
Clopton filed a notice of appeal from the trial court’s order denying the
Cloptons’ motion to strike the Intervenor’s plea in intervention.  The Clerk of
this Court notified the Cloptons by letter that the appeal was subject to
dismissal because it appeared there was no right of interlocutory appeal.  The
Cloptons were also notified that the appeal would be dismissed unless, within
21 days from the date of the letter, a response was filed showing grounds for
continuing the appeal.
            The Cloptons faxed a response but it
does not show grounds for continuing the appeal.  Accordingly, this appeal is
dismissed.  See Tex. R. App. P.
42.3, 44.3.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
            (Justice
Vance dissenting)
Appeal
dismissed
Opinion
delivered and filed December 23, 2008
[CV06]